Exhibit 10.2
AMENDMENT NO. 1
TO
NOTE REPURCHASE AGREEMENT
This Amendment No. 1 to certain provisions of that Note Repurchase Agreement
dated as of July 1, 2008 by and between Alexandra Global Master Fund Ltd., a
British Virgin Islands International Business Company (“Holder”), on the one
hand, and VaxGen, Inc., a Delaware corporation (“Company”), on the other hand,
is effective as of this 7th day of July, 2008 (the “Amendment”).
Amendment of Note Repurchase Agreement
Whereas, the undersigned are parties to that certain Note Repurchase Agreement,
dated July 1, 2008 (the “Agreement”);
Whereas, the Holder and the Company wish to amend certain provisions of, and
Schedule A to, the Agreement; and
Whereas, pursuant to Section 5.6 of the Agreement, any term of the Agreement may
be amended, and the observance of any term of the Agreement waived (either
generally or in a particular instance and either retroactively or
prospectively), by written consent of Holder and the Company.
Now, Therefore, the undersigned agree as follows:
AGREEMENT
1. Amendment.
1.1 Section 1. Section 1 of the Agreement is hereby amended and restated to read
in its entirety as follows:
“1. Sale of Notes. Subject to the terms and conditions of this Agreement, the
Company agrees to purchase from the Holder, and the Holder agree to sell to the
Company, the Notes identified on Schedule A hereto, in the aggregate principal
amount and for an aggregate purchase price set forth on Schedule A hereto. The
purchase and sale of the Notes shall take place at one or more closings, at the
time and place and on the dates indicated on Schedule A hereto (which time and
place are designated as the “Closing” and the dates thereof each, a “Settlement
Date”). At the Closing, the Holder shall deliver to the Company the Notes, duly
endorsed or accompanied by an assignment duly endorsed and in a form acceptable
to the Trustee, against payment of the aggregate purchase price described on
Schedule A hereto (the “Purchase Price”), by wire transfer in the amounts and
using the wire transfer instructions to be provided separately to the Company by
Holder. Upon receipt by the Holder of the Purchase Price, the Company shall
become the legal and beneficial owner of the Notes and of all rights and
interest therein or related thereto and to the monies due and to become due
under the terms of the Notes. The Holder hereby agrees that upon receipt of the
Purchase Price, the Notes shall be cancelled and the Company shall have no
further obligation to the Holder thereunder.”

 

 



--------------------------------------------------------------------------------



 



1.2 Schedule A. Schedule A to the Agreement is hereby amended and restated to
read in its entirety as set forth on Exhibit A hereto.
2. Full Force and Effect. All other provisions of the Agreement shall remain in
full force and effect.
3. Construction. This Amendment shall be construed in accordance with the laws
of the State of New York, without regard to its choice of law provisions.
[Remainder of page intentionally left blank.]

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the undersigned have executed this Amendment as of the date
set forth above.

              ALEXANDRA GLOBAL MASTER FUND LTD.   VAXGEN, INC.
 
            By: ALEXANDRA INVESTMENT         MANAGEMENT, LLC, as   By:   /s/
James P. Panek
 
            Investment Advisor       Name: James P. Panek
 
          Title: President and Chief Executive Officer
 
           
By:
  /s/ Mikhail Filimonov        
 
                Name: Mikhail Filimonov   Address for notices:
 
  Title: Chairman and Chief Executive Officer                 VaxGen, Inc.      
  349 Oyster Point Boulevard Address for notices:   South San Francisco, CA
94080         Attn: Mr. James Panek Alexandra Global Master Fund Ltd.  
Facsimile No.: (650) 624-4785 c/o Alexandra Investment Management, LLC        
767 Third Avenue         39th Floor         New York, New York 10017        
 
            Phone No: (212) 301-1800         Facsimile No.: (212) 301-1810      
 

 

 



--------------------------------------------------------------------------------



 



Exhibit A
SCHEDULE A
to
Note Repurchase Agreement
dated as of July 1, 2008
by and between
ALEXANDRA GLOBAL MASTER FUND LTD.
and
VAXGEN, INC.
Title of Securities: 5 1/2% Convertible Senior Subordinated Notes due April 1
2010 (the “Notes” and each, a “Note”)

Aggregate Principal Amount of Note:  
$7,500,000

Purchase Price:  
$6,150,000 ($820 for each $1,000 principal amount of Notes) plus accrued and
unpaid interest thereon to the Settlement Date.

Accrued Interest:  
$111,145.51 plus an additional $1,145.83 per day in the event that the
Settlement Date is extended to a later date by mutual agreement of the parties;
provided, however, that the parties hereby agree that if the Settlement Date is
extended to a date later than July 8, 2008 as a result of Holder being unable to
deliver the applicable Note to the Company or its counsel on or before the
Closing on the Settlement Date, no additional interest shall accrue after such
Settlement Date with respect to such applicable Note.

Aggregate Purchase Price:  
$6,261,145.51 plus an additional $1,145.83 per day in the event that the
Settlement Date is extended to a later date by mutual agreement of the parties;
provided, however, that the parties hereby agree that if the Settlement Date is
extended to a date later than July 8, 2008 as a result of Holder being unable to
deliver the applicable Note to the Company or its counsel on or before the
Closing on the Settlement Date, no additional interest shall accrue after such
Settlement Date with respect to such applicable Note.

Closing:  
Offices of Cooley Godward Kronish, 3175 Hanover Street, Palo Alto, California
94304 at 9:00 A.M. (local time), on July 8, 2008 or such later date as Holder
and the Company shall mutually determine.

Settlement Date:  
July 8, 2008.

Aggregate Principal Amount of Note:  
$3,500,000

Purchase Price:  
$2,870,000 ($820 for each $1,000 principal amount of Notes) plus accrued and
unpaid interest thereon to the Settlement Date.

Accrued Interest:  
$51,867.84 plus an additional $534.72 per day in the event that the Settlement
Date is extended to a later date by mutual agreement of the parties; provided,
however, that the parties hereby agree that if the Settlement Date is extended
to a date later than July 8, 2008 as a result of Holder being unable to deliver
the applicable Note to the Company or its counsel on or before the Closing on
the Settlement Date, no additional interest shall accrue after such Settlement
Date with respect to such applicable Note.

Aggregate Purchase Price:  
$2,921,867.84 plus an additional $534.72 per day in the event that the
Settlement Date is extended to a later date by mutual agreement of the parties;
provided, however, that the parties hereby agree that if the Settlement Date is
extended to a date later than July 8, 2008 as a result of Holder being unable to
deliver the applicable Note to the Company or its counsel on or before the
Closing on the Settlement Date, no additional interest shall accrue after such
Settlement Date with respect to such applicable Note.

Closing:  
Offices of Cooley Godward Kronish, 3175 Hanover Street, Palo Alto, California
94304 at 9:00 A.M. (local time), on July 8, 2008 or such later date as Holder
and the Company shall mutually determine.

Settlement Date:  
July 8, 2008, or such later date as Holder and the Company shall mutually
determine.

 

 